DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2020 and 01/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawings submitted on 05/07/2020 are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In pg. 20, ln 17, the reference character “outlet holes 508” should be replaced with “outlet holes [[508]]506”.
In pg. 29, ln 19-20, the phrase “If is not desirable …” should be replaced with “[[If]]It is not desirable …”.
Appropriate correction is required.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
	In claim 1, ln 4 and 6, and claim 9, ln 6 and 8, the term “the grooves” should be replaced with “the plurality of grooves”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, ln 3-4, and claim 10, ln 2-3, the phrase “a volume of the exposed grooves is maintained within a predetermined range” renders the claims vague and indefinite because the predetermined range is not defined by the claim. The specification discloses only exemplary ranges such as “greater than about 20%” and “from about 90% to about 25%”. While the specification does not provide a standard for ascertaining the requisite range, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, any chemical mechanical polishing pad would maintain some predetermined ranges of exposed groove volume as long as the polishing pad has a plurality of buried grooves. For examination purposes the examiner has interpreted any polishing pad having a plurality of buried grooves satisfies the predetermined volume range of the exposed grooves.
In claim 20, ln 2, the phrase “the at least one hole comprises a set of holes extending radially …” renders the claim vague and indefinite because it is not understood how one hole comprises multiple holes. For examination purposes the examiner has interpreted the phrase should read “a set of holes extends radially …”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-10, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2017/0151648, cited on 08/27/2020 IDS), hereinafter Huang.
Regarding claim 1, Huang disclose, in fig. 7, a chemical mechanical polishing (CMP) pad (polishing pad 120b), comprising: 
a surface portion (top surface 123a) comprising a first material (para. [0036], polishing layer 122 may be made of polyurethane), the surface portion comprising a plurality of grooves (top surface 123a comprises a plurality of first grooves 124a), wherein:  
5a first portion of the grooves are exposed grooves located at a surface of the chemical mechanical polishing pad (fig. 7, first grooves 124a are exposed grooves at the top surface 123a of the polishing pad 120b); and 
a second portion of the grooves are buried grooves embedded below the surface of the chemical mechanical polishing pad (fig. 7, second grooves 126a are buried grooves disposed below the top surface 123a of the polishing pad 120b), such that, during use of the chemical mechanical polishing pad, one or more of the buried grooves are 10exposed at the surface (see fig. 4, buried grooves 126 will be exposed at a top surface 123 during a use of the CMP pad).  

Regarding claim 2, Huang disclose the CMP pad as in claim 1, the chemical mechanical polishing pad is configured such that, during use of the chemical mechanical polishing pad, a volume of the exposed grooves is maintained within a 15predetermined range (Huang’s CMP pad has the buried grooves 126a, 124, 126, therefore, as explained in 112(b) rejection above, a predetermined range of exposed groove volume will be maintained during the use of the CMP pad).
  
Regarding claim 7, Huang disclose the CMP pad as in claim 1, wherein the chemical mechanical polishing pad is prepared using a vat-based additive manufacturing process (para. [0042], the polishing layer of the polishing pad may be formed by three-dimensional printing. Vat polymerization is a method in 3D printing to print 3D objects by using photopolymerization. On the other hand, this claim is a product-by-process claim. MPEP 2113 states “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” Since Huang’s polishing pad also has the exposed and buried grooves, claim 7 of this application is unpatentable).  

Regarding claim 8, Huang disclose the CMP pad as in claim 1, comprising at least 10three layers of buried grooves (fig. 7, there are three layers of buried grooves 126a, 124, 126 in the polishing layer 122, 122a of the polishing pad 120b).  

Regarding claim 9, Huang discloses, in fig. 1, a method of chemical mechanical polishing a wafer, the method comprising: 
providing a chemical mechanical polishing pad (para. [0018], CMP apparatus 100 includes a polishing pad 120) comprising:  
15a surface portion (fig. 7, top surface 123a) comprising a first material (para. [0036], polishing layer 122 may be made of polyurethane), the surface portion comprising a plurality of grooves (fig. 7, top surface 123a comprises a plurality of first grooves 124a), wherein:
5a first portion of the grooves are exposed grooves located at a surface of the chemical mechanical polishing pad (fig. 7, first grooves 124a are exposed grooves at the top surface 123a of the polishing pad 120b); and 
a second portion of the grooves are buried grooves embedded below the surface of the chemical mechanical polishing pad (fig. 7, second grooves 126a are buried grooves disposed below the top surface 123a of the polishing pad 120b), such that, during use of the chemical mechanical polishing pad, one or more of the buried grooves are 10exposed at the surface (see fig. 4, buried grooves 126 will be exposed at a top surface 123 during a use of the CMP pad);  
rotating the chemical mechanical polishing pad (fig.1 and para. [0018], the polishing pad 120 may be rotated in a direction D1 by the platen 110); and 
contacting the wafer to the rotating chemical mechanical polishing pad (fig. 1 and para. [0018], carrier device 140 may push a wafer 210 in a direction D2 against the polishing layer 122).  

Regarding claim 10, Huang discloses the CMP method as in claim 9, wherein following contacting the wafer to the rotating chemical mechanical polishing pad for a period of time, a volume of the exposed grooves is maintained within a predetermined range (para. [0023], after the top surface 123 of the polishing layer 122 is ground by a number of wafers 210 for a period of time, the first groove 124 may be worn down; fig. 7, as explained in claim 2 and 112(b) rejection above, Huang’s CMP pad has the buried grooves 126a, therefore, a predetermined range of exposed groove volume will be maintained during the use of the CMP pad).  

Regarding claim 15, Huang discloses the CMP method as in claim 9, wherein the chemical mechanical polishing pad is prepared using a vat-based additive manufacturing process (para. [0042], as explained in claim 7 above, the polishing layer of the polishing pad may be formed by three-dimensional printing. Vat polymerization is a method in 3D printing to print 3D objects by using photopolymerization. The Huang’s polishing pad also has the exposed and buried grooves).  

Regarding claim 16, Huang discloses the CMP method as in claim 9, wherein the chemical mechanical polishing pad comprises at least three layers of buried grooves (fig. 7, as explained in claim 8 above, there are three layers of buried grooves 126a, 124, 126 in the polishing layer 122, 122a of the polishing pad 120b).   

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirchner et al. (US 6,692,338, cited on 08/27/2020 IDS).
Regarding claim 17, Kirchner discloses, in figs. 3A-3C, a chemical mechanical polishing pad (pad 350), comprising:  
25a surface (fig. 3A, polishing surface 312), a curved edge (fig. 3B, edge 368 is curved), and at least one channel embedded below the surface (fig. 3A, interface 310), wherein: 
the surface comprises: 
at least one groove (fig. 3B, grooves 356): and 
at least one hole fluidly coupled to the channel embedded below the surface (fig. 3A, slurry drain hole 308 is fluidly coupled to the interface 310 below the polishing surface 312); and  Docket No. 100744 43 
the curved edge comprises an outlet hole at a terminal end of the channel embedded below the surface, such that a path for fluid flow from the surface out of the curved edge is provided via the embedded channel (fig. 3B and col. 5, ln 66 - col. 6, ln 5, used slurry is collected in the surface drain grooves 360 and is removed via the drain holes 354. From there, the slurry proceeds into the pad bottom drain grooves 362 and it flows toward and out of the edge 368 of the pad).  

Regarding claim 18, Kirchner discloses the CMP pad as in claim 17, wherein the at least one groove comprises a concentric circle groove (fig. 3B, grooves 356, 360 comprise concentric circle grooves).  

Regarding claim 19, Kirchner discloses the CMP pad as in claim 17, wherein the at least one hole is in the surface adjacent to the at least one groove (fig. 3B, drain holes 354 are disposed in the surface of the pad 350 adjacent to the grooves 356, 360).  

Regarding claim 20, Kirchner discloses the CMP pad as in claim 17, wherein 
a set of holes extends radially from a center of the surface toward the curved edge (see fig. 3B, a set of drain holes 354 extends radially from a center of the surface toward the curved edge 368); 
each hole of the set of holes is fluidly coupled to the channel embedded below 15the surface (fig. 3A, drain holes 308 are fluidly coupled to the interface 310 embedded below the surface 312); and 
the channel embedded below the surface extends radially below the set of holes from the center of the surface to the outlet hole in the curved edge (figs. 3A and 3B and col. 5, ln 66 - col. 6, ln 5, used slurry is collected in the surface drain grooves 360 and is removed via the drain holes 354. From there, the slurry proceeds into the pad bottom drain grooves 362 which extend radially from the center. The slurry flows toward the edge 368 of the pad and off).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Sung et al. (US 10,239,183, cited on 08/27/2020 IDS), hereinafter Sung.
Regarding claim 3, Huang discloses the CMP pad as in claim 1, and regarding claim 11, Huang discloses the CMP method as in claim 9. But Huang does not disclose (as to both claims 3 and 11) at least a portion of the buried grooves are fluidically coupled, via channels, to other buried grooves and the surface of the chemical mechanical polishing pad.  
Sung teaches, in an analogous CMP field of endeavor, a CMP pad and a CMP method wherein at least a portion of the buried grooves are fluidically coupled, via channels, to other buried grooves and the surface of the chemical mechanical polishing pad (fig. 2, one trench 13 is connected with another trench 13 via a tunnel 122 disposed below a surface of a polishing pad 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grooves of Huang to provide channels to fluidically couple the grooves as taught by Sung in order to facilitate uniform distribution of slurry among the grooves. It will help achieving uniform polishing of wafers.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Kirchner.
Regarding claim 4, Huang discloses the CMP pad as in claim 1, and regarding claim 12, Huang discloses the CMP method as in claim 9. But Huang does not disclose (as to both claims 4 and 12) a plurality of vertical channels extending from the surface of the chemical mechanical polishing pad at least to a horizontal drain channel, and the horizontal drain channel configured to allow the flow of fluid from the 25surface to an outer edge of the chemical mechanical polishing pad.  
Kirchner teaches, in an analogous CMP field of endeavor, a CMP pad and a CMP method comprising a plurality of vertical channels extending from the surface of the chemical mechanical polishing pad at least to a horizontal drain channel, and the horizontal drain channel configured to allow the flow of fluid from the 25surface to an outer edge of the chemical mechanical polishing pad (fig. 3B and col. 5, ln 66 - col. 6, ln 5, used slurry is collected in the surface drain grooves 360 and is removed via vertically disposed drain holes 354. From there, the slurry proceeds into horizontally placed pad bottom drain grooves 362 and it flows toward and out of the edge 368 of the pad).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing pad of Huang to provide the vertical channels and a horizontal drain channel as taught by Kirchner in order to improve control of slurry flow on a CMP pad surface and to provide through-the-pad slurry drainage. By designing appropriate number, size, and pattern of the drain channels, newly supplied slurry will help achieving an optimal polishing rate of wafers and used slurry will drain quickly in order not to hinder maintaining an optimal polishing rate.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Hirose et al. (US 2008/0305720), hereinafter Hirose.
Regarding claim 5, Huang discloses the CMP pad as in claim 1, and regarding claim 13, Huang discloses the CMP method as in claim 9. But Huang does not disclose (as to both claims 5 and 13) a plurality of vertical channels extending from a bottom surface of the chemical mechanical polishing pad to below the surface of the chemical mechanical polishing 30pad, wherein each vertical channel is filled with a second material. 
Hirose teaches, in an analogous CMP field of endeavor, a CMP pad and a CMP method comprising a plurality of vertical channels extending from a bottom surface of the chemical mechanical polishing pad to below the surface of the chemical mechanical polishing 30pad, wherein each vertical channel is filled with a second material (fig. 3, polishing pad 1 comprises a plurality of recesses 12 extending from a bottom surface of the polishing pad to below the surface of the polishing pad wherein each recess 12 is filled with a projection 11 of cushion layer 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP pad of Huang to provide the vertical channels filled with a second material as taught by Hirose in order to maintain structural integrity of the polishing pad during polishing process. An applied pressure by a carrier head onto the polishing pad may deform exposed grooves due to lack of structural support from a plurality of empty vertical channels buried in the polishing pad. By filling the vertical channels, it may enhance the structural integrity of the polishing pad so that the exposed grooves may deform less, and it may result in better slurry flow which helps achieving an optimal wafer polishing.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Tsai et al. (US 2015/0111476), hereinafter Tsai; and as evidenced by Guo et al. Effect of pad groove geometry on material removal characteristics in chemical mechanical polishing, International Journal of Precision Engineering and Manufacturing, Vol. 13, No. 2, pp. 303-306, February 2012; hereinafter Guo.
Regarding claim 6, Huang discloses the CMP pad as in claim 1, and regarding claim 14, Huang discloses the CMP method as in claim 9. But Huang does not disclose (as to both claims 6 and 14) a first subset of the plurality of grooves have a first width and a second subset of the plurality of grooves has a second width that is greater than the first width. 
Tsai teaches, in an analogous CMP field of endeavor, a CMP pad and a CMP method comprising a first subset of the plurality of grooves have a first width and a second subset of the plurality of grooves has a second width that is greater than the first width (fig. 2 and para. [0025], a polishing surface of a polishing pad comprises a first plurality of concentric grooves and a second plurality of concentric grooves; para. [0036], widths of the first plurality of concentric grooves and the second plurality of concentric grooves can be different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP pad of Huang to provide the first and second subsets of the plurality of grooves with different widths as taught by Tsai because each groove in a plurality of grooves can have any suitable depth, width, and pitch for optimal polishing. As, evidence, please refer to Guo, which discloses a polishing pad having a wider groove with a small pitch has a higher slurry-carrying capability which guarantees better polishing uniformity (Guo et al. Effect of pad groove geometry on material removal characteristics in chemical mechanical polishing, International Journal of Precision Engineering and Manufacturing, Vol. 13, No. 2, pp. 303-306, February 2012). Therefore, a user can design an improved polishing pad in a way that one set of grooves may have narrower width to have wider top surface area for greater physical contact between a polishing pad and a wafer, and another set of grooves may have wider width for better slurry flow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai et al. (US 2005/0098446) discloses a multi-layer polishing pad comprising a plurality of exposed grooves, a plurality of vertical channels, and a horizontal channel disposed below a surface of a polishing pad.
Sato et al. (US 2017/0144266) discloses a polishing pad comprising a plurality of buried grooves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723